Case 2:20-cv-04085-DMG-KS Document 37-1 Filed 09/02/20 Page 1 of 2 Page ID #:631




                           Exhibit A
             Case 18-2110, Document
Case 2:20-cv-04085-DMG-KS           178,
                             Document    08/27/2020,
                                      37-1           2918602,
                                            Filed 09/02/20    Page1
                                                           Page 2 of of
                                                                     2 1Page ID #:632




                          UNITED STATES COURT OF APPEALS
                                             FOR THE
                                   SECOND CIRCUIT
                     _____________________________________________

          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
  Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
  27th day of August, two thousand twenty.

 ________________________________________

  Joseph Sohm, Visions of America, LLC,

               Plaintiffs - Appellants - Cross Appellees,

  v.                                                           ORDER
  Scholastic Inc.,                                             Docket Nos: 18-2110 (Lead)
                                                                           18-2445 (XAP)
           Defendant - Appellee - Cross Appellant.
  ______________________________________


        Appellants-Cross-Appellees, Joseph Sohm and Visions of America, LLC, filed a petition
 for panel rehearing, or, in the alternative, for rehearing en banc. The panel that determined the
 appeal has considered the request for panel rehearing, and the active members of the Court have
 considered the request for rehearing en banc.


        IT IS HEREBY ORDERED that the petition is denied.


                                                     FOR THE COURT:
                                                     Catherine O'Hagan Wolfe, Clerk
